Citation Nr: 1146739	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision of July 2008 that was issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2011 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has narcolepsy that had onset during her military service.  She was diagnosed with narcolepsy after her military service ended.  Her service treatment records show complaints of fatigue and falling asleep during the day, but the Veteran has numerous physical complaints that can have symptoms of fatigue.  She submitted a note from her private physician who opined that the Veteran's narcolepsy symptoms correlate with the time that she was in the service, that chronic infections and stress can cause narcolepsy, and that these were the most likely causes for the Veteran's narcolepsy.  In light of this, a VA examination should be obtained to determine whether the Veteran in fact has narcolepsy and, if so, whether it is related to her military service.

Additionally, the Veteran testified at her August 2011 hearing that she applied for disability benefits from the Social Security Administration (SSA) and that her claim was presently on appeal.  These records could have a bearing on the Veteran's claim that she has narcolepsy that onset during her service, and should be obtained and associated with the claims file.  

Given the other needed development in this case, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify all treatment that she received for her sleep disorder since March 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained, if applicable.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO/AMC should obtain copies of the Veteran's SSA disability records.  If these records cannot be obtained, this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records

3.  Thereafter, the Veteran should be afforded a VA examination to determine whether she has a sleep disorder, to include narcolepsy, and if so, whether it is related to her military service.  The examiner should review the claims file in conjunction with the examination.  All necessary tests and studies should be performed.  The VA examiner should determine whether the Veteran has narcolepsy or whether her symptoms are attributable to some other cause.  If narcolepsy or another sleep disorder is found, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's narcolepsy or other sleep disorder is related to her military service.  In doing so, the examiner should discuss the Veteran's complaints of fatigue and related symptoms in service as well as the opinion provided by the Veteran's private physician, Dr. F.S.P.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


